TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00129-CR


In re Christopher P. Morgan


Timothy Franks, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. 3032462, HONORABLE DONALD LEONARD, JUDGE PRESIDING


O R D E R   T O   S H O W   C A U S E
PER CURIAM 
	This is a contempt proceeding ancillary to Timothy Franks's appeal from a murder
conviction.  The subject of this proceeding is Christopher P. Morgan, appellant's attorney.
	Appellant's brief was originally due on July 14, 2008.  The time for filing appellant's
brief was extended twice on counsel's motion.  On October 1, 2008, in granting counsel's second
motion, this Court entered an order directing counsel to tender a brief on appellant's behalf no later
than October 27, 2008, informing counsel that no further extensions would be granted.  Counsel has
not filed a brief as ordered or contacted this Court to explain the delay in filing the brief.
	Therefore, it is hereby ordered that Christopher P. Morgan shall appear in person
before this Court on December 3, 2008, at 10:30 a.m., in the courtroom of this Court, located in the
Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, to show why
he should not be held in contempt and sanctions imposed for his failure to obey the October 1 order
of this Court.  This order to show cause will be withdrawn and Mr. Morgan will be relieved of his
obligation to appear before this Court as above ordered if the Clerk of this Court receives appellant's
brief by 5:00 p.m. on December 1, 2008.
	It is ordered on November 13, 2008.

Before Justices Puryear, Pemberton and Waldrop
Do Not Publish